PER CURIAM.
Upon consideration of the petitioner’s motion for allowance of costs and for extension of time for filing record, the Court has examined and considered the petition for certiorari filed in said cause, Fla.App., 164 So.2d 580, alleging as a basis for invoking this Court’s jurisdiction that the subject decision of the District Court of Appeal “affects a class of constitutional or state officers, to-wit: states attorneys.” The Court finds that the averments of said petition are insufficient to invoke the jurisdiction of this Court. It is, thereupon
Ordered that said petition for certiorari be, and the same is hereby,
Denied.
DREW, C. J., and THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.